TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00247-CV


                                Elizabeth Rodriguez, Appellant

                                                 v.

                                  Joseph Benavidez, Appellee




              FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            NO. 91180, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on September 27, 2021. On November 9, 2021,

this Court sent a notice to appellant informing her that her brief was overdue and that a failure to

file a satisfactory response by November 19, 2021, would result in the dismissal of this appeal

for want of prosecution. To date, appellant has not filed a brief or a motion for extension of

time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: December 17, 2021